Name: Commission Regulation (EEC) No 816/87 of 20 March 1987 fixing for the 1986/87 marketing year the percentages of the production of table wine to be delivered for the compulsory distillation referred to in Article 41 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 79/44 Official Journal of the European Communities 21 . 3 . 87 COMMISSION REGULATION (EEC) No 816/87 of 20 March 1987 fixing for the 1986/87 marketing year the percentages of the production of table wine to be delivered for the compulsory distillation referred to in Article 41 of Regulation (EEC) No 337/79 / but also the incomes of producers ; whereas account must therefore be taken of this situation ; whereas, moreover, the increase in yield per hectare affects in different ways the quality of the wine produced in the regions which are subject to compulsory distillation ; whereas in region 3 exceeding the average yield impairs, in general, the quality of the product ; whereas in those circumstances and in order to channel wine growing towards a higher quality production, steps should be taken to ensure, by agreement with the Member States concerned, that the total obligation to distil affects the production obtained from yields in excess of 90 hectolitres per hectare ; whereas weather conditions in region 4, on the other hand, are such that the yield per hectare does not have such a direct effect on the quality of production ; whereas in this region an especially low yield may indeed result in a quantity of wine that is not suitable for direct consump ­ tion ; whereas it is possible therefore in this region to make provision, in line with the views expressed by the Member State concerned, for a scale which is graduated but applies to the entire production ; whereas yields in region 6 are, on average, below those of other regions ; whereas the yield has relatively little impact on the product's quality in that region ; whereas provision may be made, for that region, for a scale, in keeping with the type of production in that Member State, which would exclude only what is produced on the basis of the lowest yields, in other words yields which would tend to result in an obligation to deliver for distillation only very small quantities which would qualify for exemption under Regulation (EEC) No 854/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 536/87 (2), and in particular paragraph 5, fourth sub ­ paragraph, third indent, paragraph 9 and paragraph 10a of Article 41 thereof, Whereas Commission Regulation (EEC) No 854/86 (3), as last amended by Regulation (EEC) No 601 /87 (4), laid down detailed rules for the application of the compulsory distillation referred to in Article 41 of Regulation (EEC) No 337/79 ; Whereas Commission Regulation (EEC) No 602/87 (*) opened for the 1986/87 wine year the compulsory distilla ­ tion operation referred to in Article 41 of Regulation (EEC) No 337/79 and fixed the total quantity to be distilled in the Community and the quantities to be distilled in the various regions ; Whereas production in the various regions should be allo ­ cated among the different yield classes ; Whereas Article 41 (4) of Regulation (EEC) No 337/79 provides that, in the case of producers who are required to distil , the quantity to be distilled must equal a percentage to be fixed of their production of table wine, such percentage being obtained from a graduated scale based on yield per hectare ; whereas the percentages of the production of each such producer which must be deli ­ vered for distillation should therefore be fixed ; whereas these percentages while graduated in relation to yield must be adapted to the situation of each region ; whereas the scale used should allow a quantity of table wine corresponding to the obligation specified in Article 1 (3) of Regulation (EEC) No 602/87 to be deducted from a region's quantity ; whereas that obligation applies only in the case of producers who must submit a declaration of production and who market the products concerned ; whereas, accordingly, the yield classes should set out only the volumes covered by the declarations of production, on which the scale is based ; Whereas the structure and sizes of vineyards in the various regions determine not only the production costs HAS ADOPTED THIS REGULATION : Article 1 1 . In accordance with Article 5 ( 1 ) of Regulation (EEC) No 854/86 the production from the 1986/87 harvest shall be broken down into the following yield classes : (a) Region 3 : Production obtained with a yield, expressed in hecto ­ litres per hectare :  not exceeding 90 : 18 791 000 hectolitres,  of more than 90 but not more than 110 : 10 766 411 hectolitres,  of more than 110 but not more than 140 : 5 506 060 hectolitres, (&gt;) OJ No L 54, 5 . 3 . 1979, p. 1 . 0 OJ No L 55, 25 . 2. 1987, p. 1 . (3 OJ No L 80, 25 . 3 . 1986, p. 14. (4) OJ No L 58 , 28 . 2. 1987, p . 47 . 0 OJ No L 58 , 28 . 2. 1987, p . 48 . 21 . 3 . 87 Official Journal of the European Communities No L 79/45 yield classes set out below expressed in hectolitres per hectare :  not exceeding 90 : 0,00 ,  more than 90 but not more than 1 10 : 1,62,  exceeding 110 : 1,88 ; (b) In region 4 the following percentages shall apply to the portion of the production corresponding to the yield classes set out below expressed in hectolitres per hectare :  not exceeding 45 : 0,04,  more than 45 but not more than 70 : 0,21 ,  more than 70 but not more than 90 : 0,28 ,  more than 90 but not more than 110 : 0,45,  more than 110 but not more than 200 : 0,54,  exceeding 200 : 0,80 ; (c) In region 6 the following percentages shall apply to the portion of the production corresponding to the yield classes set out below expressed in hectolitres per hectare :  Part B :  not exceeding 1 5 :  more than 15 but not more than 25  more than 25 but not more than 40  more than 40 but not more than 60  exceeding 60 :  of more than 140 but not more than 200 : 1 612 463 hectolitres,  exceeding 200 : 825 871 hectolitres ; (b) Region 4 : Production obtained with a yield, expressed in hecto ­ litres per hectare :  not exceeding 45 : 2 082 923 hectolitres,  of more than 45 but not more than 70 : 6 605 743 hectolitres,  of more than 70 but not more than 90 : 12 288 933 hectolitres,  of more than 90 but not more than 110 : 11 014 576 hectolitres,  of more than 110 but not more than 140 : 11516825 hectolitres,  of more than 140 but not more than 200 : 9 847 693 hectolitres,  exceeding 200 : 1 756 559 hectolitres ; (c) Region 6 :  Part B : Production obtained with a yield, expressed in hecto ­ litres per hectare :  not exceeding 15 : 261 000 hectolitres,  of more than 15 but not more than 25 : 756 000 hectolitres,  of more than 25 but not more than 40 : 509 000 hectolitres,  of more than 40 but not more than 60 : 186 000 hectolitres,  of more than 60 but not more than 100 : 28 000 hectolitres,  exceeding 100 : 0 hectolitres ;  Part C : Production obtained with a yield, expressed in hecto ­ litres per hectare : -  not exceeding 1 5 : 279 000 hectolitres,  of more than 15 but not more than 25 : 2 744 000 hectolitres,  of more than 25 but not more than 40 : 11 816 000 hectolitres,  of more than 40 but not more than 60 : 7 356 000 hectolitres,  of more than 60 but not more than 1 00 : 409 000 hectolitres,  exceeding 100 : 800 hectolitres . 2. For the purpose of determining the quantity to be delivered for distillation for each producer : (a) In region 3 the following coefficients shall apply to the portion of the production corresponding to the  Part C : 0,00, 0,45, 0,75, 0,85, 1,00 ; 0,00, 0,30 , 0,60, 0,80, 0,90 .  not exceeding 15 :  more than 15 but not more than 25  more than 25 but not more than 40  more than 40 but not more than 60  exceeding 60 : Article 2 The quantity that each producer shall be required to deliver for distillation shall be determined by multiplying the volume referred to in Article 6 of Regulation (EEC) No 854/86 by the percentage as shown in the table in the Annex, which corresponds to the yield determined in accordance with the provisions of Article 7 of the said Regulation . The yield shall , where appropriate, be rounded down to the nearest unit (hectolitres per hectare). Article 3 Notwithstanding Article 10 ( 1 ), (2) and (3) of Regulation (EEC) No 854/86, the information specified in the said paragraphs shall be notified not later than 30 April 1987 instead of 31 March 1987 . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 79/46 Official Journal of the European Communities 21 . 3 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1987. For the Commission Frans ANDRIESSEN Vice-President 21 . 3 . 87 Official Journal of the European Communities No L, 79/47 ANNEX Percentage of the volume referred to in Article 6 of Regulation (EEC) No 854/86 which each producer liable must deliver for the distillation referred to in Article 41 of Regulation (EEC) No 337/79 for the 1986/87 wine year Yield (hectolitres per hectare) % Yield (hectolitres per hectare) % Region 3 Region 4 Region 6 Region 3 Region 4 Region 6 B C B C not exceeding 15 0 4 0 0 61 0 8,5 55,3 47,4 16 0 4 2,8 . 1,9 62 0 8,7 56,0 48,1 17 0 4 5,3 3,5 63 0 8,9 56,7 48,7 18 0 4 7,5 5,0 64 0 9,0 57,4 49,4 19 0 4 9,5 6,3 65 0 9,2 58,1 50,0 20 0 4 11,3 7,5 66 0 9,4 58,7 50,6 21 0 4 12,9 8,6 67 0 9,6 59,3 51,2 22 0 4 14,3 9,5 68 0 9,8 59,9 51,8 23 0 4 15,7 10,4 69 0 9,9 60,5 52,3 24 0 4 16,9 11,3 70 0 10,1 61,1 52,9 25 0 4 18,0 12,0 71 0 10,3 61,6 53,4 26 0 4 20,2 13,8 72 0 10,6 62,2 53,9 27 0 4 22,2 15,6 73 0 10,8 62,7 54,4 28 0 4 24,1 17,1 74 0 11,0 63,2 54,9 29 0 4 25,9 18,6 75 0 11,3 63,7 55,3 30 0 4 27,5 20,0 76 0 11,5 64,1 55,8 31 0 4 29,0 21,3 77 0 11,7 64,6 56,2 32 0 4 30,5 22,5 78 0 11,9 65,1 56,7 33 0 4 31,8 23,6 79 0 12,1 65,5 57,1 34 0 4 33,1 24,7 80 0 12,3 65,9 57,5 35 0 4 34,3 25,7 81 0 12,5 66,4 57,9 36 0 4 35,4 26,7 82 0 12,7 66,8 58,3 37 0 4 36,5 27,6 83 0 12,9 67,2 58,7 38 0 4 37,5 28,4 84 0 13,1 67,6 59,0 39 0 4 38,5 29,2 85 0 13,2 67,9 59,4 40 0 4 39,4 30,0 . 86 0 13,4 68,3 59,8 41 0 4 40,5 31,2 87 0 13,6 68,7 60,1 42 0 4 41,5 32,4 88 0 13,7 69,0 60,5 43 0 4 42,6 33,5 89 0 13,9 69,4 60,8 44 0 4 43,5 34,5 90 0 14,1 69,7 61,1 45 0 4 44,4 35,6 91 1,8 14,4 70,1 61,4 46 0 4,4 45,3 36,5 92 3,5 14,7 70,4 61,7 47 0 4,7 46,2 37,4 93 5,2 15,1 70,7 62,0 48 0 5,1 47,0 38,3 94 6,9 15,4 71,0 62,3 49 0 5,4 47,8 39,2 95 8,5 15,7 71,3 62,6 50 0 5,7 48,5 40,0 96 10,1 16,0 71,6 62,9 51 0 6,0 49,2 40,8 97 11,7 16,3 71,9 63,2 52 0 6,3 49,9 41,5 98 13,2 16,6 72,2 63,5 53 0 6,6 50,6 42,3 99 14,7 16,9 72,5 63,7 54 0 6,8 51,2 v 43,0 100 16,2 17,2 72,8 64,0 55 0 7k l 51,8 43,6 101 17,6 17,4 56 ' 0 7,3 52,4 44,3 102 19,1 17,7 57 0 7,6 53,0 44,9 103 20,4 18,0 58 0 7,8 53,5 45,5 104 21,8 18,2 59 0 8,0 54,1 46,1 105 23,1 18,5 60 0 8,3 54,6 46,7 106 24,5 18,7 No L 79/48 Official Journal of the European Communities 21 . 3 . 87 Region 6 B Yield (hectolitres per hectare) % % Region 3 Region 4 yield Region 6 (hectolitres per hectare) Region 3 Region 4 B C 107 25,7 19,0 | 160 79,0 30,4 108 27,0 19,2 161 79,7 30,6 109 28,2 19,4 162 80,3 30,7 110 29,5 19,7 163 81,0 30,8 111 30,9 20,0 164 81,7 31,0 112 32,3 20,3 165 82,3 31,1 113 33,7 20,6 166 82,9 31,3 114 35,0 20,9 167 83,6 31,4 115 36,3 21,2 168 84,2 31,5 116 37,7 21,5 169 84,8 31,7 117 38,9 21,7 170 85,4 31,8 118 40,2 22,0 171 86,0 31,9 119 41,4 22,3 172 86,6 32,1 120 42,7 22,5 173 87,2 32,2 121 43,9 22,8 174 87,8 32,3 122 45,0 23,1 175 88,3 32,4 123 46,2 23,3 176 88,9 32,6 124 47,4 23,6 177 89,5 32,7 125 48,5 23,8 178 90,0 32,8 126 49,6 24,0 179 90,6 32,9 127 50,7 24,3 180 91,1 33,0 128 51,8 24,5 181 91,6 33,1 129 52,8 24,7 182 92,2 33,3 130 53,8 25,0 183 92,7 33,4 131 54,9 25,2 184 93,2 33,5 132 55,9 25,4 185 93,7 33,6 133 56,9 25,6 186 94,2 33,7 134 57,9 25,8 187 94,7 33,8 135 58,8 26,0 188 95,2 33,9 136 59,8 26,2 189 95,7 34,0 137 60,7 26,4 I 190 96,2 34,1 138 61,6 26,6 I 191 96,7 34,2 139 62,5 26,8 I 192 97,2 34,3 140 63,4 27,0 193 97,6 34,4 141 64,3 27,2 194 98,1 34,5 142 65,2 27,4 I 195 98,6 34,6 143 66,0 27,6 196 99,0 34,7 144 66,9 27,8 197 99,5 34,8 145 67,7 28,0 || 198 99,9 34,9 146 68,5 28,1 Il 199 100,0 35,0 147 69,4 28,3 200 100,0 35,1 148 70,2 28,5 I. \ 201 100,0 35,3 149 71,0 28,7 202 100,0 35,6 150 71,7 28,8 203 100,0 35,8 151 72,5 29,0 204 100,0 36,0 152 73,3 29,2 205 100,0 36,2 153 74,0 29,3 li 206 100,0 36,4 154 74,8 29,5 207 100,0 36,6 155 75,5 29,6 208 100,0 36,9 156 76,2 29,8 209 100,0 37,1 157 76,9 30,0 210 100,0 37,3 158 77,6 30,1 211 100,0 37,5 159 78,3 30,3 212 100,0 . 37,7 21 . 3. 87 Official Journal of the European Communities No L 79/49 (Yield (hectolitres per hectare) % Region 3 Region 4 Region 6 B C 213 100,0 37,9 I 214 100,0 38,1 215 100,0 38,3 216 100,0 38,4 217 100,0 38,6 218 100,0 38,8 219 100,0 39,0 220 100,0 39,2 221 100,0 39,4 222 100,0 39,6 223 100,0 39,8 224 100,0 39,9 225 100,0 40,1 226 100,0 40,3 227 100,0 40,5 228 100,0 40,6 \ 229 100,0 40,8 230 100,0 41,0 I 231 100,0 41,1 232 100,0 41,3 233 100,0 41,5 \ 234 100,0 41,6 l 235 100,0 41,8 Il 236 100,0 42,0 ll 237 100,0 42,1 Il 238 100,0 42,3 II 239 100,0 42,4 III 240 100,0 42,6 liI 241 100,0 42,8 Il 242 100,0 42,9 \\ 243 100,0 43,1 li 244 100,0 43,2 II 245 100,0 43,4 Il 246 100,0 43,5 247 100,0 43,7 I \ 248 100,0 43,8 249 100,0 44,0 250 100,0 44,1 \ For higher yields the percentages are obtained by applying the rule set out in Article 1 (2).